Case:20-16168-JGR Doc#:50 Filed:04/16/21                 Entered:04/16/21 15:44:53 Page1 of 50




                            UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF COLORADO

  In re:                                                        Case No:        20-16168 - JGR
  RACHEL SALOME TEMEYOSA,
  Debtor
                                                                Chapter         13
  U.S. BANK NATIONAL ASSOCIATION, AS
  TRUSTEE FOR RESIDENTIAL ASSET
  MORTGAGE PRODUCTS, INC., MORTGAGE
  ASSET-BACKED PASS-THROUGH
  CERTIFICATES, SERIES 2005-EFC3 and its
  SUCCESSORS, ASSIGNS, SERVICERS, TRUSTEES
  AND INVESTORS,
  Creditor
  vs.
  RACHEL SALOME TEMEYOSA and DOUGLAS B.
  KIEL, Trustee
  Respondents

                                     Motion For Relief From Stay

         Comes now, U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR RESIDENTIAL
 ASSET MORTGAGE PRODUCTS, INC., MORTGAGE ASSET-BACKED PASS-THROUGH
 CERTIFICATES, SERIES 2005-EFC3, hereinafter “Movant”, by and through its attorneys, JANEWAY
 LAW FIRM, P.C., and requests that this Court enter an Order For Relief From Stay pursuant to 11 U.S.C.
 Section 362(d). As grounds for this Motion, Movant states:

 1.     Debtor filed this Bankruptcy petition on September 17, 2020.

 2.     A Chapter 13 Plan was confirmed on February 24, 2021.

 3.     Movant seeks to terminate the automatic stay as to Movant.

 4.     Debtor, RACHEL S. TEMEYOSA, signed a Note for the benefit of Movant or Movant’s
        predecessors in interest on the Note. Said Note was in the original amount of $189,000.00. Movant
        is in possession of or otherwise entitled to enforce said Note.

 5.     There is not a non-bankruptcy co-debtor on the Note.

 6.     Movant is a secured creditor by virtue of the Deed of Trust signed by Debtor RACHEL S.
        TEMEYOSA, recorded in the County where the property is located on July 13, 2005 at reception
        number 2005117115 and Step Rate Loan Modification Agreement with Principle Deferment
        dated January 1, 2010 was executed by the debtor.

 7.     All rights and remedies under the Deed of Trust have been assigned to Movant pursuant to that
        certain Assignment of Deed of Trust.
Case:20-16168-JGR Doc#:50 Filed:04/16/21                  Entered:04/16/21 15:44:53 Page2 of 50



 8.    Attached are redacted copies of any documents that support the claim, such as promissory notes,
       purchase orders, invoices, itemized statements of running accounts, contacts, judgments,
       mortgages, loan modifications and security agreements in support of right to seek a lift of the
       automatic stay and foreclosure if necessary. The copies were provided to counsel by Movant, or
       obtained from public records.

 9.    PHH MORTGAGE CORPORATION services the underlying mortgage loan and note for the
       property referenced in this Motion for U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE
       FOR RESIDENTIAL ASSET MORTGAGE PRODUCTS, INC., MORTGAGE ASSET-
       BACKED PASS-THROUGH CERTIFICATES, SERIES 2005-EFC3 (hereinafter, “noteholder”)
       and is entitled to proceed accordingly. Should the Automatic Stay be lifted and/or set aside by
       Order of this Court or if this case is dismissed or if the Debtor obtains a discharge and a
       foreclosure action is commenced or recommenced, said foreclosure action will be conducted in
       the name of U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR RESIDENTIAL
       ASSET MORTGAGE PRODUCTS, INC., MORTGAGE ASSET-BACKED PASS-THROUGH
       CERTIFICATES, SERIES 2005-EFC3. The noteholder has the right to foreclose because the
       Noteholder is the original mortgagee or beneficiary or assignee of the security instrument for the
       referenced loan. Noteholder directly or through an agent has possession of the promissory note
       and the promissory note is either made payable to Noteholder or has been duly endorsed.

 10.   The property (hereinafter "Property") described in the Deed of Trust and the subject of this
       Motion appears to be the Debtor’s principal residence:

               LOT 5, BLOCK 33, BURNS BRENTWOOD SUBDIVISION FILING NO. 6, CITY
               AND COUNTY OF DENVER, STATE OF COLORADO
               Purported Common Address: 2540 SOUTH IRVING STREET, DENVER, CO 80219

 11.   The current value of the property is approximately $338,047.00 pursuant to the debtor’s
       schedules.

 12.   As of March 24, 2021, the total unpaid principal balance is $187,503.08 which includes the
       unpaid principal balance of $72,903.08 and deferred principal balance of $114,600.00.

 13.   The current payment amount is $898.01 and includes principal, interest, taxes and insurance.

 14.   Debtor is in default pursuant to the terms of the Note and Deed of Trust and Plan by failure to
       make post-petition payments as due, as required by 11 U.S.C.1322(B)(5). As of March 24, 2021
       Debtor is currently in default of 6 payments, along with other fees and charges. A payment
       history is provided. The approximate amount necessary to cure the default that gave rise to this
       motion is estimated to be:

        6 Payments at $898.01                         $5,388.06
        (Suspense)                                    ($886.00)
        Bankruptcy Attorney Fees & Costs              $1,750.00
        Estimated Total                               $6,252.06


 15.   In addition to the other amounts due to Movant reflected in this Motion, as of the date hereof, in
       connection with seeking the relief requested herein, Movant has also incurred $1,050.00 in legal
       fees and $188.00 in costs. Movant reserves all rights to seek an award or allowance of such fees
Case:20-16168-JGR Doc#:50 Filed:04/16/21                  Entered:04/16/21 15:44:53 Page3 of 50



       and expenses in accordance with applicable loan documents and related agreements, the
       Bankruptcy Code and otherwise applicable law.

 16.   An additional payment of $898.01 came due on April 1, 2021.

 17.   The loan was active in foreclosure prior to the bankruptcy petition being filed. The Notice of
       Election and Demand was filed with the Public Trustee on November 12, 2015. The sale will be
       rescheduled once relief from stay enters.

 18.   According to the information provided by Movant to undersigned counsel at the time of referral,
       the Debtor is not in an active loan modification. However, Step Rate Loan Modification
       Agreement with Principle Deferment dated January 1, 2010 was executed by the debtor.

 19.   The approximate payoff to Movant of the entire debt owed as of March 24, 2021 is estimated to
       be:

        Unpaid Principal Balance                      $72,903.08
        Deferred Principal Balance                    $114,600.00
        Interest                                      $16,217.13
        Property Valuation Expense                    $480.00
        NSF Fees                                      $0.00
        (Suspense)                                    ($1,127.35)
        Property Inspections                          $348.00
        Escrow Advance                                $20,329.61
        Foreclosure Attorney Fees & Costs             $2,743.29
        Bankruptcy Attorney Fees & Costs              $7,843.00
        Estimated Total                               $234,336.76

 20.   Movant has grounds for relief from stay pursuant to 11 U.S.C. § 362(d)(2). The property value,
       for purposes of this motion, should be reduced by the foreclosure costs, subsequent resale costs,
       and weighed against the increasing debt amount. See In re Mountain Side Holdings, Inc., 142
       B.R. 421, 423 (Bankr.D.Colo.1992) and In re Steffens, 275 B.R. 570, (Bankr.D.Colo2002) and In
       re Dickinson, 185 B.R.76 (Bankr.D.Colo.1992). The Debtor has no measurable equity in the
       property. The increasing debt and the costs of obtaining and liquidating the property leave
       Movant without adequate protection. Additionally, under Chapter 13 reorganization, the Debtor
       is required post-petition to make regular contractual monthly mortgage payments. Debtor has
       been unable or unwilling to do so, as shown by the post-petition default, and therefore this
       property is not necessary to an effective reorganization.

 21.   In addition or in the alternative, Movant has cause for relief from stay pursuant to 11 U.S.C. §
       362 (d)(1). Debtor has failed to make their regular monthly post-petition mortgage payments as
       due pursuant to the terms of the Note and Deed of Trust. Said default constitutes a material
       default. Said default is cause for relief from stay pursuant to 11 U.S.C. § 362 (d)(1).

 22.   As further relief sought by Creditor in this Motion, Creditor requests that this Court’s Order
       granting relief from stay be effective immediately, and not stayed pursuant to F.R.B.P.
       4001(a)(3).
Case:20-16168-JGR Doc#:50 Filed:04/16/21                   Entered:04/16/21 15:44:53 Page4 of 50



 23.     Movant further seeks relief in order to contact the Debtors by telephone or written
         correspondence in order to discuss the possibility of a forbearance agreement, loan modification,
         refinance agreement or loan workout/loss mitigation agreement.

 If the notice filed herein regarding this motion specifies a hearing date more than 30 days from filing the
 motion, Movant hereby waives its rights to have this matter heard sooner.

 WHEREFORE, Movant requests this Court to enter an Order Granting Relief from Stay.

 Dated: April 16, 2021
 Attorneys for U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR RESIDENTIAL ASSET
 MORTGAGE PRODUCTS, INC., MORTGAGE ASSET-BACKED PASS-THROUGH
 CERTIFICATES, SERIES 2005-EFC3
 JANEWAY LAW FIRM, P.C.




 __________________________
 Lynn M. Janeway #15592
 David R. Doughty #40042
 Alison L. Berry #34531
 9800 S. Meridian Blvd., Suite 400
 Englewood, CO 80112
 Phone: (855) 263-9295
 Fax: (303) 706-9994
 bankruptcy@janewaylaw.com
 JLF #: 18-019361
Case:20-16168-JGR Doc#:50 Filed:04/16/21   Entered:04/16/21 15:44:53 Page5 of 50
      Case:20-16168-JGR Doc#:50 Filed:04/16/21                                                                  Entered:04/16/21 15:44:53 Page6 of 50
Department of Defense Manpower Data Center                                                                                                                           Results as of : Apr-16-2021 11:11:02 AM

                                                                                                                                                                                                  SCRA 5.7




SSN:                          XXX-XX-7411
Birth Date:
Last Name:                    TEMEYOSA
First Name:                   RACHEL
Middle Name:                  SALOME
Status As Of:                 Apr-16-2021
Certificate ID:               59H04HZY09NCH8N

                                                                               On Active Duty On Active Duty Status Date

           Active Duty Start Date                               Active Duty End Date                                          Status                                      Service Component

                   NA                                                   NA                                                     No                                                NA

                                                     This response reflects the individuals' active duty status based on the Active Duty Status Date




                                                                       Left Active Duty Within 367 Days of Active Duty Status Date

           Active Duty Start Date                               Active Duty End Date                                          Status                                      Service Component

                   NA                                                   NA                                                     No                                                NA

                                        This response reflects where the individual left active duty status within 367 days preceding the Active Duty Status Date




                                                The Member or His/Her Unit Was Notified of a Future Call-Up to Active Duty on Active Duty Status Date

        Order Notification Start Date                       Order Notification End Date                                       Status                                      Service Component

                   NA                                                   NA                                                     No                                                NA

                                           This response reflects whether the individual or his/her unit has received early notification to report for active duty



Upon searching the data banks of the Department of Defense Manpower Data Center, based on the information that you provided, the above is the status of
the individual on the active duty status date as to all branches of the Uniformed Services (Army, Navy, Marine Corps, Air Force, NOAA, Public Health, and
Coast Guard). This status includes information on a Servicemember or his/her unit receiving notification of future orders to report for Active Duty.




Michael V. Sorrento, Director
Department of Defense - Manpower Data Center
400 Gigling Rd.
Seaside, CA 93955
Case:20-16168-JGR Doc#:50 Filed:04/16/21                 Entered:04/16/21 15:44:53 Page7 of 50




                            UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF COLORADO

  In re:                                                       Case No:        20-16168 - JGR
  RACHEL SALOME TEMEYOSA,
  Debtor
                                                               Chapter        13
  U.S. BANK NATIONAL ASSOCIATION, AS
  TRUSTEE FOR RESIDENTIAL ASSET
  MORTGAGE PRODUCTS, INC., MORTGAGE
  ASSET-BACKED PASS-THROUGH
  CERTIFICATES, SERIES 2005-EFC3 and its
  SUCCESSORS, ASSIGNS, SERVICERS, TRUSTEES
  AND INVESTORS,
  Creditor
  vs.
  RACHEL SALOME TEMEYOSA and DOUGLAS B.
  KIEL, Trustee
  Respondents
                    NOTICE OF MOTION FOR RELIEF FROM STAY
            AND OPPORTUNITY FOR HEARING PURSUANT TO 11 U.S.C. § 362(d)
                        OBJECTION DEADLINE: May 4, 2021

         YOU ARE HEREBY NOTIFIED that a Motion for Relief from Stay has been filed, a copy of
 which is attached hereto.

         A hearing on the Motion has been set for May 11, 2021 at 1:00 P.M. at the U.S. Custom House,
 721 19th Street, in COURTROOM B, Denver, Colorado 80202-2508. The hearing will be conducted in
 accordance with the provisions of Local Bankruptcy Rule 4001-1.

        IF YOU DESIRE TO OPPOSE THIS MOTION, you must file with this court a WRITTEN
 OBJECTION to the motion on or before the objection deadline stated above and serve a copy upon
 Movant's attorney, whose address is listed below.

         If you file an objection, you are REQUIRED to comply with L.B.R. 4001-1 regarding hearing
 procedures, including (1) the timely submission and exchange of witness lists and exhibits and (2)
 attendance at the above-scheduled hearing in person or through counsel, if represented.
Case:20-16168-JGR Doc#:50 Filed:04/16/21           Entered:04/16/21 15:44:53 Page8 of 50



         IF YOU FAIL TO FILE AN OBJECTION, the scheduled hearing will be vacated, and an
 order granting the relief requested may be granted without further notice to you.

 Dated: April 16, 2021

 Janeway Law Firm, P.C.
 Attorneys for U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR RESIDENTIAL ASSET
 MORTGAGE PRODUCTS, INC., MORTGAGE ASSET-BACKED PASS-THROUGH
 CERTIFICATES, SERIES 2005-EFC3




 __________________________
 Lynn M. Janeway #15592
 David R. Doughty #40042
 Alison L. Berry #34531
 9800 S. Meridian Blvd., Suite 400
 Englewood, CO 80112
 Phone: (855) 263-9295 Fax: (303) 706-9994
 bankruptcy@janewaylaw.com
 JLF No.: 18-019361
Case:20-16168-JGR Doc#:50 Filed:04/16/21              Entered:04/16/21 15:44:53 Page9 of 50




                                      Certificate of Service

 The undersigned hereby certifies that on April 16, 2021 a copy of the attached Notice of Hearing
 or Preliminary Hearing with a copy of the Motion for Relief from Stay was served:

 VIA US FIRST CLASS MAIL POSTAGE PREPAID TO:

 RACHEL SALOME TEMEYOSA
 2540 S. IRVING STREET
 DENVER, CO 80219

 ELECTRONICALLY VIA CM/ECF TO:

 ROBERT S. SUTTON - Attorney for Debtor(s)

 DOUGLAS B. KIEL - Chapter 13 Trustee

 US TRUSTEE



 /s/Amanda Bishop____________________________________
 Amanda Bishop, Bankruptcy Coordinator
 JANEWAY LAW FIRM, P.C.




 ActiveUS 91372659v.11
Case:20-16168-JGR Doc#:50 Filed:04/16/21      Entered:04/16/21 15:44:53 Page10 of 50


    PHH Mortgage Services                                       Tel 877-688-7116
    1 Mortgage Way                                              Fax 856-917-8003
    Mt. Laurel NJ 08054


                            **IMPORTANT NOTICE**
 Upon written request, PHH Mortgage Services will provide the following
 information regarding the subject loan:
    * A copy of the payment history through the date the account was last less
       than 60 days past due.
    * A copy of the note.

    * If foreclosure has been commenced or a POC has been filed, copies of any
       assignments of mortgage or deed of trust required to demonstrate the right to
       foreclose on the borrower’s note under applicable state laws.
    * The name of the investor that holds the loan.

 Requests for this information/documentation can be sent to us at the following
 address:
                               PHH Mortgage Services
                                   Mailstop SBRP
                                    PO Box 5469
                                Mt. Laurel, NJ 08054

 This notice is being provided for informational and compliance purposes only. It is
 not an attempt to collect a debt.
Case:20-16168-JGR Doc#:50 Filed:04/16/21   Entered:04/16/21 15:44:53 Page11 of 50
Case:20-16168-JGR Doc#:50 Filed:04/16/21   Entered:04/16/21 15:44:53 Page12 of 50
Case:20-16168-JGR Doc#:50 Filed:04/16/21      Entered:04/16/21 15:44:53 Page13 of 50




                                     Exhibit 1

        Objection to Plan Fee                          $550.00

        Payment History Review Fee                     $250.00

        Proof of Claim Fee                             $700.00

        Plan Review Fee                                $250.00




                                        -1-
                    Case:20-16168-JGR Doc#:50 Filed:04/16/21                              Entered:04/16/21 15:44:53 Page14 of 50
                                                                   Exhibit 2

Name:                Rachel Salome Temeyosa
BK Case Number:      20-16168-JGR
Filing Date:         09/17/2020
Post First Due:      10/01/2020                                                                            Completed By:      Sudesh M R
Post-Petition Due    Date Received             Amount Received     Amount Applied   Suspense Application   Suspense Balance   Comments
                                    11/04/2020 $          886.00                    $               886.00 $           886.00
Name:        Case:20-16168-JGR     Doc#:50 Filed:04/16/21
                  Rachel Salome Temeyosa                         Entered:04/16/21 15:44:53 Page15 of 50
BK Case Number: 20-16168-JGR
Filing Date:      09/17/2020
Completed by:     Sudesh M R
                                                                          NOPC Filed
                                                                          Date
Due Date            Total Payment              P&I          Escrow
       10/01/2020   $                 898.01   $   498.67   $    399.34
       11/01/2020   $                 898.01   $   498.67   $    399.34
       12/01/2020   $                 898.01   $   498.67   $    399.34
       01/01/2021   $                 898.01   $   498.67   $    399.34
       02/01/2021   $                 898.01   $   498.67   $    399.34
       03/01/2021   $                 898.01   $   498.67   $    399.34
Total Due           $               5,388.06   $ 2,992.02   $ 2,396.04
Case:20-16168-JGR Doc#:50 Filed:04/16/21   Entered:04/16/21 15:44:53 Page16 of 50
Case:20-16168-JGR Doc#:50 Filed:04/16/21   Entered:04/16/21 15:44:53 Page17 of 50
Case:20-16168-JGR Doc#:50 Filed:04/16/21   Entered:04/16/21 15:44:53 Page18 of 50
Case:20-16168-JGR Doc#:50 Filed:04/16/21   Entered:04/16/21 15:44:53 Page19 of 50
Case:20-16168-JGR Doc#:50 Filed:04/16/21   Entered:04/16/21 15:44:53 Page20 of 50
Case:20-16168-JGR Doc#:50 Filed:04/16/21   Entered:04/16/21 15:44:53 Page21 of 50
Case:20-16168-JGR Doc#:50 Filed:04/16/21   Entered:04/16/21 15:44:53 Page22 of 50
Case:20-16168-JGR Doc#:50 Filed:04/16/21   Entered:04/16/21 15:44:53 Page23 of 50
Case:20-16168-JGR Doc#:50 Filed:04/16/21   Entered:04/16/21 15:44:53 Page24 of 50
Case:20-16168-JGR Doc#:50 Filed:04/16/21   Entered:04/16/21 15:44:53 Page25 of 50
Case:20-16168-JGR Doc#:50 Filed:04/16/21   Entered:04/16/21 15:44:53 Page26 of 50
Case:20-16168-JGR Doc#:50 Filed:04/16/21   Entered:04/16/21 15:44:53 Page27 of 50
Case:20-16168-JGR Doc#:50 Filed:04/16/21   Entered:04/16/21 15:44:53 Page28 of 50
Case:20-16168-JGR Doc#:50 Filed:04/16/21   Entered:04/16/21 15:44:53 Page29 of 50
Case:20-16168-JGR Doc#:50 Filed:04/16/21   Entered:04/16/21 15:44:53 Page30 of 50
Case:20-16168-JGR Doc#:50 Filed:04/16/21   Entered:04/16/21 15:44:53 Page31 of 50
Case:20-16168-JGR Doc#:50 Filed:04/16/21   Entered:04/16/21 15:44:53 Page32 of 50
Case:20-16168-JGR Doc#:50 Filed:04/16/21   Entered:04/16/21 15:44:53 Page33 of 50
Case:20-16168-JGR Doc#:50 Filed:04/16/21   Entered:04/16/21 15:44:53 Page34 of 50
Case:20-16168-JGR Doc#:50 Filed:04/16/21   Entered:04/16/21 15:44:53 Page35 of 50
Case:20-16168-JGR Doc#:50 Filed:04/16/21   Entered:04/16/21 15:44:53 Page36 of 50
Case:20-16168-JGR Doc#:50 Filed:04/16/21   Entered:04/16/21 15:44:53 Page37 of 50
Case:20-16168-JGR Doc#:50 Filed:04/16/21   Entered:04/16/21 15:44:53 Page38 of 50
Case:20-16168-JGR Doc#:50 Filed:04/16/21   Entered:04/16/21 15:44:53 Page39 of 50
Case:20-16168-JGR Doc#:50 Filed:04/16/21   Entered:04/16/21 15:44:53 Page40 of 50
Case:20-16168-JGR Doc#:50 Filed:04/16/21   Entered:04/16/21 15:44:53 Page41 of 50
Case:20-16168-JGR Doc#:50 Filed:04/16/21   Entered:04/16/21 15:44:53 Page42 of 50
Case:20-16168-JGR Doc#:50 Filed:04/16/21   Entered:04/16/21 15:44:53 Page43 of 50
Case:20-16168-JGR Doc#:50 Filed:04/16/21   Entered:04/16/21 15:44:53 Page44 of 50
Case:20-16168-JGR Doc#:50 Filed:04/16/21   Entered:04/16/21 15:44:53 Page45 of 50
Case:20-16168-JGR Doc#:50 Filed:04/16/21   Entered:04/16/21 15:44:53 Page46 of 50
Case:20-16168-JGR Doc#:50 Filed:04/16/21   Entered:04/16/21 15:44:53 Page47 of 50
Case:20-16168-JGR Doc#:50 Filed:04/16/21   Entered:04/16/21 15:44:53 Page48 of 50
Case:20-16168-JGR Doc#:50 Filed:04/16/21   Entered:04/16/21 15:44:53 Page49 of 50
Case:20-16168-JGR Doc#:50 Filed:04/16/21                                             111111
                                                                             111111111111111
                                                                                   1111
                                                                               Entered:04/16/21 111
                                                                                        111111115:44:53
                                                                              09/28/20 5 08 30 AM               R $11.00
                                                                                                                                    2015135697
                                                                                                                                    Page50 of 50
                                                                                                                                    Page: 1 of 1
                                                                                                                                    D $0.00
                                                                              City & County of Denver                       ASN
                                                                              Electronically Recorded




                                                CORPORATE ASSIGNMENT F OE                  F TRUST
      Denver, Colo,ado
      SELLER'S SERVICING                    TOMPK.)8A"
      SELLER'S LENDE
      OLD SERVECAND

      M54                            WS 8:1488-S794377

      Date of Assignment: September 15th, 2015
      Assignor: MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, HNC. rtelERS1, SOLELY AS NOMINEE FOR EQUIFIRST
      CORPORATION, ITS SUCCESSORS AND/OR ASSIGNS al PO BOX 2926 FLINT Mi 48591, 1901 E VOORHEES ST, STE C,
      DANVILLE, IL 81E34
      Assignee: U.S. BANK NATIONAL, ASSOCIATION, AS TRUSTEE FOR RESIDENTIAL ASSET MORTGAGE PRODUCTS, INC.,
      MORTGAGE ASSET-BACKED PASS-THROUGH CERTIFICATES, SERIES 2.005,-EFC3 at C/O OCWEN LOAN SERVICING, 1.1..C.,
      1861 WORTHINGTON ROAD, STE 100, WEST PALM BEACH, FL 33409

      Executed By: RACHEL S TEMEYOSA To: MORTGAGE ELECTRONIC REGISTRATION SYSTEMS. INC, ("MERS"), SOLELY AS
      NOMINEE FOR EQUIFIRST CORPORATION. ;TS SUCCESSORS AND/OR ASSIGNS
      Dated: 08122/2905 Recorded: 07/13/2005 in Book/ReelfLiber NIA Page/Folio: N/A as Instrument No.: 2006117115 In the County of
      Denver, State of Colorado.

        KNOW ALL, MEN BY THESE PRESENTS. that for good and valuable consideration, the receipt and sufficiency of which is hereby
      acknowledged, the said Assignor hereby assigns unto the above-named Assignee, the said Deed of Trust having an original principal
      sum of $109,000.00 with interest, secured thereby, and the full benefit of all the powers and of all the covenants and provisos therein
      contained, and the said Assignor hereby grants and conveys unto the said Assignee, the Assignor's interest under the Deed of Trust.

          TO HAVE AND TO HOLD the said Deed of Trust, and the said property unto the said Assignee forever, suleect to the terms
      contained in said Deed of Trust. IN WITNESS WHEREOF, the assignor has executed these presents the day and year first above
      written:
      MORTGAGE ELECTRONIC REGISTRATION SYSTEMS. INC. elvIERS"), SOLELY AS NOMINEE FOR EQUIFIRST CORPORATION,
      ITS SUCCESSORS AND/OR ASSIGNS
      On ---SEP-11.2015



      By:

      Assistant Secretary



      STATE OF           lifelein
      COUNTY OF             Mut Rivek
      On     SEP 1 7 2015 , before me. RR.                                 , a Notary Public in and mat    Black
                                                                                                                   Hawk in the Stale of
               VOW . Persomilly appeared                                        , Assistant Secretary of MORTGAGE ELECTRONIC
      REGISTRATION SYSTEMS, INC. ('MFRS"), SOLELY AS NOMINEE FOR EQUIFIRST CORPORATION, ITS SUCCESSORS ANDIOR
      ASSIGNS, personalty known to me (or proved to me on the basis of satisfactory evidence) to be the person(s) whose name(s) is/are
      subscribed to the within instrument and adinowledged to me that he/she/they executed the same in his/her/their authorized capacity,
      and that by his/bee/their signature on the instrument the person(s), or the entity upon behalf of which the personts) acted, executed the
      instrument.


      'WITNESS my hand nd offi6a1 seal,
                                                                                BRANDY BERNS
                            e                                                 COMMISSION NO186691
                                                                               My COMMISSION!wales
                                                                                  OCTOBER 25,201?

            11RA. NOV
      Notary Expire sit0/021-0   7                                                                                 (This area for notarial seal)


      When Recorded Return 'To: OCWEN LOAN SERVICING, LLC 240 TECHNOLOGY DRIVE, IDAHO 'MALLS, ID 83401
